Citation Nr: 1726153	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  16-62 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, status post arthroscopic posteromedial meniscal tear repair, left knee (left knee disability).

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee, status post arthroscopy (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1947 to June 1970. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in his December 2016 substantive appeal, but subsequently withdrew his request in February 2017.  No other hearing request remains pending.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board finds that the most recent August 2014 VA examination is inadequate because it did not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia. 

Updated VA and private treatment records should also be obtained.  38 U.S.C.S 
§ 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical providers who have recently treated him for his left and right knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain and associate with the claims file all outstanding VA treatment records from September 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to evaluate his left and right knee disabilities.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion. 

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary for the Veteran's left and right knee disabilities, the examiner should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since September 2012) of the Veteran's left and right knee disabilities in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) and in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide an opinion as to the functional limitations the Veteran has experienced as a result of his service-connected left and right knee disabilities and what impact, if any, those have on his occupational functioning. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



